Exhibit 10.2
 
 
 
 
 
 
 
 
 
 
FIDIA FARMACEUTICI S.PA.
 
and
 
FIDIA ADVANCED BIOPOLYMERS S.R.L.
 
 
 
 
       
 
 
LEASE AGREEMENT
 
 
 

 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
This Lease Agreement (“Agreement”) is entered into on December 30, 2009,


between


Fidia Farmaceutici S.p.A., an Italian limited liability company with registered
office in Via Ponte della Fabbrica 3A, Abano Terme (PD), Italy (“Fidia” or the
“Lessor”)


and


Fidia Advanced Biopolymers S.r.l., located at Via Ponte della Fabbrica 3B, Abano
Terme (PD), Italy ("FAB" or the "Lessee")
 
(hereinafter jointly referred to as the “Parties” and each one as a “Party”)
 
WHEREAS


(A)
Fidia and Anika Therapeutics, Inc. a company incorporated in the Commonwealth of
Massachusetts, U.S.A. with its main office at 32 Wiggins Avenue, Bedford, MA
01730, U.S.A. (“Anika”) entered into a share purchase agreement (the “Purchase
Agreement”) dated the date hereof, pursuant to which Fidia sold the entire quota
capital of the Lessee to Anika, all as more fully set forth in the Purchase
Agreement;

 
(B)
the Parties wish to enter into an agreement setting forth the terms pursuant to
which the Lessor will grant certain leases to the Lessee effective from the
Closing Date (as defined in the Purchase Agreement);

 
(C)
the Lessor is the owner of the premises located at Abano Terme (PD), Via Ponte
della Fabbrica 3/A and 3/B, registered with the NCT F. 10 mapp. 632 and NCEU
F.10 mapp. 632, as described by the extract from the Land Registry and maps as
per Annex A hereto and identified as follows (the "Property”):

 
 
(1)
portion of the building named F2 (“Building F2 – Maps 0008_59 and 0008_02”) per
mq 380 for warehouse use;

 
 
(2)
portion of the building named “Istituto di Ricerca” (LR1 - Maps 0005 e 006) for
mq 1,055 for laboratories and production facility Tissue Tech and per mq 982 for
office (ground floor and first floor);

 
(D
the Property, as identified above, is a portion of a bigger real estate complex
(the “Complex”) owned by the Lessor and used by the Lessor for other commercial
activities already known to the Lessee;

 
(E)
the Parties agree that the previous lease agreement in force between Fidia and
FAB has been terminated by mutual consent on the occasion of the signature of
the Purchase Agreement.

 
In consideration of the mutual covenants contained herein, the Parties covenant
and agree as follows:


2

--------------------------------------------------------------------------------


 
1.
OBJECT OF THE LEASE

 
1.1        
Description of the Property

 
 
1.1.1
The Lessor grants on lease to the Lessee, who accepts, the Property of which the
Lessor is full owner.

 
 
1.1.2
The Property will be destined for the following permitted uses: research
laboratories, production facilities, warehouse and offices.

 
1.2
Availability of the Property and Lessor and Lessee Warranties

 
 
1.2.1
The Property shall be made available to the Lessee and this Agreement shall be
effective as of the Closing Date.

 
 
1.2.2
The Lessee accepts the Property in its current condition (stato di fatto e di
diritto) as of the time of delivery to the Lessee.

 
 
1.2.3
The Lessor represents and warrants (i) to be the legitimate owner of the
Property, to have the free and unconditional right to lease the Property
according to this Agreement; (ii) that the Property was duly built in all
material aspects based on valid building licenses and concessions and according
to all applicable, material and relevant administrative, national and local
regulations; (iii) that the use of Property according to the above Section 1.1.2
is compliant with all applicable, material and relevant administrative, national
and local regulations; (iv) there are no third parties’ rights which could
adversely affect the right of the Lessee on the Property under this Agreement in
all material aspects.

 
 
1.2.4
The Lessee undertakes to vacate the Property in its current condition (stato di
fatto e di diritto) as of the time of delivery to the Lessee, except for
the  normal deterioration caused by use of the Property. To this end, the
Parties shall enter into an initial and a final minute of delivery of the
Property (verbale di consegna). Without prejudice to the provisions under
Article 10 below, any discrepancy between the final conditions of the Property
and the initial conditions of the Property shall cause the Lessee to pay to the
Lessor any related costs and expenses.

 
 
1.2.5
Fidia and FAB expressly agree that any and all existing lease agreements between
them having as object the Property, are terminated with immediate effect by
mutual consent and notwithstanding anything contained in such agreements to the
contrary, no rights or obligations thereunder shall survive such
termination.  Fidia and FAB expressly acknowledge to each other that there are
no outstanding rights arising from such terminated agreements and that, in case,
any right or obligations, credit, liability or obligation, that exists or shall
arise on the basis of the terminated lease agreement, it is hereby waived by
both Fidia and FAB.

 
2.
DURATION, EXTENSION AND WITHDRAWAL

 
2.1
Duration and extension of the Agreement

 
 
2.1.1
This Agreement will be effective for 6 years starting from the date indicated in
Section 1.2.1.

 
 
2.1.2
After the second year of this Agreement and with effects from the first day of
the third year, the Lessee may, at any time and for any reason at its sole
discretion, withdraw from this Agreement by giving at least six months' previous
notice to the Lessor by registered mail. Such withdrawal shall take effect on
the date set out in the notice (which need not necessarily coincide with the
anniversary of this Agreement).

 
3

--------------------------------------------------------------------------------


 
 
2.1.3
At the expiry of the validity of this Agreement, the Lessee may refuse to renew
the same by notifying this via registered mail addressed to the Lessor, at least
6 months prior to the date of expiration. If the Lessee does not exercise the
right to refuse the renewal of the Agreement, the period of validity of this
Agreement will be extended automatically for 6 year period.

 
 
2.1.4
The Lessor is not entitled to deny an extension of this Agreement at the end of
the initial 6-year term. To such purpose, the Lessor expressly waives its rights
under article 29 of Law No. 392/1978.

 
3.
RENT

 
3.1
Determination of the rent

 
Subject to any agreed adjustment on the basis of the number of square metres
leased as set out in this Section, the total rent for the Property has been
agreed to be Euro 34,026 monthly (the “Amount”) starting from the date of the
delivery of the Property pursuant to Section 1.2.1 above, with the exclusion of
the additional charges indicated in Article 6, plus VAT as set by the law.
 
The Amount shall be calculated as follows:
 
Area
Mq.
Monthly rent/mq
 
(Euro)
Monthly rent
 
(Euro)
Istituto di Ricerca
(LR1 - Maps 0005 e
006) - Offices
 
982
14.29
14,033
Warehouse
(“Building F2 – Map
0008_59”)
 
373
5.11
1,906
Warehouse
(“Building F2 – Map
0008_02”)
 
7
14.29
100
Istituto di Ricerca
(LR1 - Map 0005)-
Research
Laboratories
 
536
17.05
9,138
Istituto di Ricerca
(LR1 - Map 006)-
Production facility
Tissue Tech
 
519
17.05
8,849
Amount
 
2,417
 
34,026



4

--------------------------------------------------------------------------------


 
In the event that the Lessee, at any time and for any reason, needs either to
reduce or to extend the occupancy of the above listed areas of the Property, the
Lessor and Lessee expressly undertake to discuss in good faith terms and
conditions of such extension/reduction, which shall not be unreasonably denied
by the Lessor.
 
The Parties acknowledge that the Amount already include consumption of
electricity, drinking and industrial water, gas, heating, air-conditioning and
cleaning (in the latter case, with the exclusion of the cleaning of the
production facility Tissue Tech whose costs shall be paid directly by FAB).
 
3.2
Updating and review of the rent

 
 
3.2.1
Under the law currently in force, the Amount will be updated after the second
anniversary of this Agreement by applying an increase equal to 75% of the ISTAT
index relating to the consumer prices for workers' and employees' families (the
“ISTAT index”) recorded in the previous year.

 
 
3.2.2
The Amount shall be updated following the publication of the ISTAT index. In
case the ISTAT index is published after the payments due for the first quarter
following the second anniversary of this Agreement, the balance of the updated
Amount (i.e. the difference between (i) the updated Amount due for the first
quarter and (ii) the Amount not updated as actually paid for the first quarter
before the publication of the ISTAT index) shall be paid upon the payments of
the Amount payable in the next quarter.

 
4.
AUTHORISATIONS AND TAXES

 
4.1
Authorisations

 
Any authorisation applied for in connection with business activities, the
environment, security and any administrative permits required for the regular
performance of the commercial activities of the Lessee will be at the Lessee’s
expense. Any charge required to obtain the relevant authorisations and their
maintenance cost shall be at the Lessee’s expense. All material authorizations
required to be obtained by the Lessor or by the lessee prior to the Closing Date
and needed to operate the business are currently in effect.
 
4.2
Taxes

 
During each taxable period falling within the whole duration of the Agreement,
any taxes relating to the use of the Property, including the waste collection
tax, shall be borne by the Lessee. For sake of clarity, the Local Tax on
Immovable Property (Imposta Comunale sugli Immobili) shall be borne solely by
the Lessor.
 
5

--------------------------------------------------------------------------------


 
5.
PAYMENT OF RENTS AND ADDITIONAL CHARGES

 
5.1
Payment deadline

 
The Amount payable by the Lessee shall be invoiced monthly on the first day of
each month. The payment date shall be 60 days after the date of each invoice.
 
6.
ORDINARY AND EXTRAORDINARY MAINTENANCE

 
6.1
Ordinary maintenance

 
 
6.1.1
The Lessee undertakes to keep the Property in good maintenance and working
conditions, subject to normal wear and tear.

 
 
6.1.2
Any expenses and the relevant ordinary maintenance costs shall be borne by the
Lessor, being such costs included in the base rate.  In any case, out-of-pocket
expenses regarding materials used to carry out such ordinary maintenance shall
be borne by the Lessee.

 
 
6.1.3
It is understood that ordinary maintenance means any work required by the normal
deterioration caused by use and that shall be periodically carried out.

 
 
6.1.4
It is understood that any work required to have the Property in compliance with
new regulations applicable to the Lessee and irrespective of the Property itself
or to be carried out upon Lessee’s instructions shall be borne exclusively by
the Lessee, save for what is provided under Section 6.2.1 below.

 
6.2
Extraordinary maintenance

 
 
6.2.1
Extraordinary maintenance is at the Lessor’s expense. Extraordinary maintenance
includes activities that are necessary to maintain the facility’s condition for
its intended use, however beyond the scope of routine maintenance.  Examples of
extraordinary maintenance include but not limited to replacement of floorings
and roofs, replacement of heating and cooling equipment, maintenance and
replacement of standby and emergency power equipment, replacement of windows,
resurfacing of parking lots, and upgrade of security infrastructures.

 
 
6.2.2
In case of need or emergency and delay to act of the Lessor, the Lessee, upon
notice to the Lessor, is expressly authorised to carry out extraordinary
maintenance works. In that event, any amount paid by the Lessee for such works
shall be deducted from the rent following the submission of the relevant
invoices stating the kind of works done and their cost.

 
6.3
Works to comply with the regulations in force

 
 
6.3.1
Extraordinary maintenance works also include any work required by the
enforcement of new provisions, laws or regulations issued by the relevant
authorities where such works affect in general the Property irrespective of the
Lessee.

 


6

--------------------------------------------------------------------------------


 
7.
IMPROVEMENTS

 
7.1
Improvements

 
 
7.1.1
In the event of the Lessor and the Lessee agreeing that improvements shall be
carried out to the Property, the parties shall agree at such time as to how the
costs of such improvements shall be covered.

 
 
7.1.2
The agreement in respect of such improvements shall be reached on each occasion
and stated in writing by the Parties depending on the kind of improvement.

 
8.
ALTERATIONS TO THE PROPERTY

 
8.1
Alterations

 
 
8.1.1
Any internal and external alteration to the Property can be carried out by the
Lessee at its own expense subject to the prior written authorisation from the
Lessor, who can not unreasonably deny or delay it. The Lessor shall also provide
the Lessee with all the necessary executed documents required by the law in
order to file the proper and required request of authorizations and/or permits
with the competent Authorities.

 
 
8.1.2
Except as may be otherwise agreed, upon approval of alterations, if it is
determined that the Lessor desires restoration to the original condition, the
Lessee shall bear all costs and expenses for such restoration and the Lessor and
the Lessee shall agree on a mutually satisfactory term within which such
restoration shall be completed. The Parties acknowledge that in the event the
Parties mutually agree that the alterations improve the value of the Property
the Lessee shall not be required to carry out any restoration at its own costs
and expenses.

 
9.
DESTINATION AND USE OF THE PROPERTY

 
9.1
Destination of the Property

 
 
9.1.1
The Lessee shall not have the right to perform any activity that might modify
the nature and use of the Property.

 
9.2
Use of the Property

 
 
9.2.1
For the entire term of the Agreement, the Lessee undertakes to keep the leased
Property with care and diligence and to surrender it upon the expiration of the
term hereof, in a good state and condition, wear and tear excluded.

 
 
9.2.2
The Lessee undertakes to employ all necessary precautions to avoid and prevent
any damage to the interior of the Property.

 
 
9.2.3
The costs related to any safety measures mandated by the law and relating to the
structure of the Property are the responsibility of and shall be borne by the
Lessor, while those relating to the use of the Property shall be borne by the
Lessee.

 
7

--------------------------------------------------------------------------------


 
10.
CUSTODY

 
10.1
Lessee’s liability

 
The Lessee is responsible for the custody of the leased Property and will be
liable for any damage that may occur to it under article 1588 of the Italian
Civil Code.
 
11.
ACCESS TO THE PROPERTY

 
11.1
Lessor’s access

 
The Lessor and its designated representatives will at any time have full access
to the Property by giving at least 48 hours’ written notice to the Lessee prior
to his visit except in emergency cases, for the purpose to check the state and
condition of the leased premises and to carry out any relevant intervention and
repair work.
 
12.
SIGNS

 
12.1
Installation and maintenance of signs

 
 
12.1.1
Under this Agreement, the Lessee shall have the right to place, maintain and
replace, throughout the whole duration of the lease, commercial signs only with
the prior written consent of the Lessor to their positioning, such consent not
to be unreasonably withheld. The Lessor shall also provide the Lessee with all
the necessary executed documents required by the law in order to file the proper
and required request of authorizations and/or permits with the competent
Authorities.

 
 
12.1.2
All signs shall be placed and maintained by the Lessee at its own expense and
the Lessee shall take care to secure all the required authorisations, permits
and approvals by the relevant authorities.

 
13.
INSURANCE

 
13.1
Insurance

 
The Lessee undertakes to subscribe, at its own expense, appropriate insurance
policies with a major insurance company to cover any risks concerning the
activity exercised in the Property and the movable assets, owned by the Lessee,
located in the Property and to deliver to the Lessor a certificate of insurance
naming the Lessor as additional insured (including, without limitation, fire,
hazard and civil liability).
 
The Lessor undertakes to subscribe, at its own expense, appropriate insurance
policies with a major insurance company to cover any risks relating to ownership
of the Property, including, without limitation, risk of fire, storm damage and
other natural disasters and to deliver the Lessee a certificate of insurance
naming the Lessee as additional insured.


8

--------------------------------------------------------------------------------


 
14.
TERMINATION

 
14.1
Termination

 
 
14.1.1
In the event the Property is destroyed as a result of a flood, war, earthquake
or any other independent event beyond the control of the Lessor, and without
there having been any prejudice to the rights of the Lessee and of the Lessor,
this Agreement shall automatically terminate with immediate effect.

 
 
14.1.2
In the event the Property is only partially destroyed as a result of one of the
events set out in Section 14.1.1 above, the Lessee shall have the right to
terminate this Agreement or to continue with the Agreement reducing the Amount
proportionally up to the date of the complete restoration of the Property.

 
15.
TRANSFER OF THE AGREEMENT

 
15.1
Transfer of the agreement

 
 
15.1.1
The rights and obligations provided for in this Agreement may not be assigned,
delegated or transferred by either Party without the prior written consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed), except that this Agreement may be assigned or transferred in full
to an Affiliate or to a successor in ownership of all or substantially all of
the business or assets of the assigning party (whether by merger, sale or
otherwise) without the prior consent of the other Party; provided that such
assigning party provides written notice to the other Party of such assignment
and the assignee of this Agreement agrees in writing to be bound as such Party
hereunder, and provided further that (x) this Agreement must be assigned to a
successor in ownership of all or substantially all of the business or assets of
the assigning party and (y) the assigning Party, in case of assignment to an
Affiliate, shall be jointly liable with such Affiliate for breach, no further
assignment shall be allowed without consent and if such Affiliate ceases at any
time to be an Affiliate of the assigning Party, the Agreement shall be
automatically assigned back to the assigning Party. Notwithstanding anything to
the contrary in this Agreement, any assignment, delegation or transfer, or any
such assignment or transfer, in violation of this Section 15.1.1 shall be void.
This Agreement shall inure to the benefit of, and be binding upon, the legal
representatives, successors and permitted assigns of each of the Parties.

 
For purposes of this Agreement:
 
(i)           Control: shall mean (i) the possession, directly or indirectly, of
the power to direct the management or policies of a person or to veto any
material decision relating to the management or policies of a person or a
majority of the composition of the board of directors (or similar governing
body), in each case, whether through the ownership of voting securities or a
Affiliates, by contract or otherwise, or (ii) the beneficial ownership, directly
or indirectly, of at least 50% of the voting securities of a person.
 
(ii)           Affiliates: means, with respect to a person, means any company or
entity which Controls, is Controlled by or is under common Control with such
person.
 
9

--------------------------------------------------------------------------------


 
15.1.2
The Lessee is allowed to transfer this Agreement or sub-let or give in
gratuitous loan for use (comodato), whether in full or in part and whether
temporarily or not, the Property without the Lessor’s prior written agreement,
provided the transfer takes place with entities belonging to or controlled by
the Anika group of companies.

 
15.1.3
The Parties acknowledge that the provisions of law No. 392 of 27 July 1978 apply
to transfers of the Property.

 
16.
MISCELLANEOUS

 
16.1
Expenses

 
The registration fee related to this Agreement shall be borne on a 50/50 basis
by the Parties.
 
16.2
Amendments

 
Any amendments to this Agreement will be effective as long as it is done in
writing and signed by both Parties.
 
16.3
Penalties

 
At the expiry of this Agreement for any reasons whatsoever, the Lessee shall
release the Property free of people and items and in the full availability to
the Lessor on the 10th day subsequent to the expiry of this Agreement. In case
of delay, a penalty shall apply equal to Euro 1,000 for any day of delay,
without prejudice to the reimbursement of any greater damages.
 
16.4
Jurisdiction

 
The Court of Padua shall have jurisdiction to hear any dispute arising out of
the interpretation and performance of this Agreement.
 
16.5
Communications

 
Any communication between the Parties under this Agreement shall be in writing
to the addresses set out at the heading of this Agreement and will be not
considered valid unless they are delivered personally or sent via registered
mail to such addresses.
 
16.6
Language

 
This Agreement is drawn up and executed in the English language. In addition, a
translation of this Agreement into Italian will be executed for the purposes of
registration purposes in Italy. In case of any dispute, the English language
text prevails.
 
10

--------------------------------------------------------------------------------


 
16.7
Confidentiality

 
Each Party (the “Receiving Party”) receiving Confidential Information of the
other Party (the “Disclosing Party”) (or that has received any such Confidential
Information from the other Party prior to the date hereof) shall (i) maintain in
confidence such Confidential Information using not less than the efforts such
Receiving Party uses to maintain in confidence its own proprietary industrial
information of similar kind and value (but in no event less than reasonable
efforts), (ii) not disclose such Confidential Information to any third party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted below, and (iii) not use such Confidential
Information for any purpose except those permitted by this Agreement; provided,
that the obligations in this Section 16.7 shall not apply with respect to any
portion of the Confidential Information that the Receiving Party can show by
competent written proof (i) is publicly disclosed by the Disclosing Party,
either before or after it is disclosed to the Receiving Party hereunder; or (ii)
was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party; or (iii) is subsequently disclosed to the
Receiving Party or any of its Affiliates by a third party lawfully in possession
thereof and without any obligation to keep it confidential or any restriction on
its use; provided, further that the Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances: (i) regulatory filings; (ii)
prosecuting or defending litigation; (iii) complying with applicable laws
(including, without limitation, the rules and regulations of any national
securities exchange and the Securities and Exchange Commission) and with
judicial process, if in the reasonable opinion of the Receiving Party’s counsel,
such disclosure is necessary for such compliance; and (iv) disclosure, solely on
a “need to know basis”, to Affiliates, subcontractors, and each of the parties’
respective directors, employees, contractors and agents, each of whom prior to
disclosure must be bound by written obligations of confidentiality and non-use
no less restrictive than the obligations set forth in this Section 16.7;
provided, however, that the Receiving Party shall remain responsible for any
failure by any person who receives Confidential Information pursuant to this
Section 16.7 to treat such Confidential Information as required under this
Section 16.7. If and whenever any Confidential Information is disclosed in
accordance with this Section 16.7, such disclosure shall not cause any such
information to cease to be Confidential Information except to the extent that
such disclosure results in a public disclosure of such information (otherwise
than by breach of this Agreement). Where reasonably possible except in the case
of paragraph (iii) above, the Receiving Party shall notify the Disclosing Party
of the Receiving Party’s intent to make such disclosure pursuant to this Section
16.7 sufficiently prior to making such disclosure so as to allow the Disclosing
Party adequate time to take whatever action it may deem appropriate to protect
the confidentiality of the information. Upon expiration or earlier termination
of this Agreement, the Receiving Party shall, as the Disclosing Party may direct
in writing, either destroy or return to the Disclosing Party all tangible forms
of Confidential Information previously disclosed by the Disclosing Party
together with all copies thereof; provided, however, the Receiving Party may
retain one archival copy thereof for the purpose of determining any continuing
obligations of confidentiality.
 
For the purposes of this Section 16.7, “Confidential Information” shall mean all
materials and other information that are disclosed or provided by such party or
its Affiliates to the other party or its Affiliates in relation to the subject
of this Agreement, regardless of whether any of the foregoing are marked
“confidential” or “proprietary” or communicated to the other by the Disclosing
Party or its Affiliates in oral, written, graphic, or electronic form.
 
17.
FORCE MAJEURE

 
No Party hereunder shall be liable to the other for its failure to perform
hereunder caused by contingencies due to the impossibility to perform for a
cause not attributable (“imputabile”) directly or indirectly to such Party that
may include, without limitation, acts of God, fire, flood, wars, acts of
terrorism, sabotage, strike, government actions; provided that financial
inability in and of itself shall not be deemed an inability to perform any
obligation hereunder. Any Party asserting its inability to perform any
obligation hereunder for any such contingency shall promptly notify the other
Party of the existence of any such contingency, and shall use its reasonably
diligent efforts to re-commence its performance of such obligation as soon as
commercially practicable.
 
11

--------------------------------------------------------------------------------


 
18.
APPLICABLE LAW

 
18.1
This Agreement is governed by the Italian law. Unless otherwise provided for
explicitly in this Agreement, the provisions of law No. 392/1978 will apply and,
unless they have been expressly derogated, the Civil Code provisions on lease
agreements will also apply.

 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.
 
 
 
 
FIDIA FARMACEUTICI S.P.A.
 
/s/ Antonio Germani
 
Name: Antonio Germani
Title: [President] Managing Director
 
 
 
FIDIA ADVANCED BIOPOLYMERS S.R.L.
 
/s/ Charles H. Sherwood
 
Name: Charles Sherwood
Title: President

 
 
 
12

--------------------------------------------------------------------------------


 
ANNEX A
DESCRIPTION OF THE PROPERTY
 
[annex1.jpg]
 




 
 

--------------------------------------------------------------------------------


 
[annex2.jpg]

 







--------------------------------------------------------------------------------